--------------------------------------------------------------------------------

BUSINESS DEVELOPMENT/ADVISORY SERVICES AGREEMENT

THIS AGREEMENT is dated as of March 12, 2013 (the “Effective Date”).

BETWEEN:

PEDIATRX INC.

(“PEDX”)

AND:

PHYS PHARMA LLC

(the “Company”)

WHEREAS:

A.

PEDX owns certain rights to Granisol™, (granisetron HCI), an oral solution used
in cancer care to treat nausea and vomiting associated with cancer treatment
(“Granisol”);

    B.

Apricus Biosciences, Inc. (“Apricus”) owns certain rights to Granisol obtained
pursuant to a Co- Promotion Agreement between Apricus and PEDX dated February
21, 2012;

    C.

Each of PEDX and Apricus have expressed an interest in bundling their respective
interests in Granisol for the limited purpose of marketing and selling Granisol
to a single purchaser;

    D.

The Company, which is engaged in the business of providing business development
advisory and consulting services to life sciences companies, is aware of and has
access to certain persons that might be interested in purchasing an interest in
Granisol; and

    E.

PEDX and the Company desire to enter into a relationship on the terms and
conditions set forth in this Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants set forth
herein, the parties hereto agree as follows:

1.

Services

        (a)

During the Term (as hereinafter defined) of this Agreement, the Company shall
provide the following services (the “Services”) to PEDX:

        (i)

From time-to-time during the Term of this Agreement, the Company shall provide
to PEDX a written list (the “List”) of select biopharmaceutical companies which
the Company believes might have an interest in acquiring Granisol (collectively,
“Prospective Purchasers”).

        (ii)

From the List, PEDX and the Company shall collaborate in the selection of
Prospective Purchasers to be contacted by the Company and the Company shall
assist PEDX in marketing and selling Granisol to those selected Prospective
Purchasers, including arranging for an introduction and the initiation of
dialogue with those Prospective Purchasers.


--------------------------------------------------------------------------------

- 2 -

  (iii)

On an as-needed, as-requested basis, the Company shall assist PEDX in
negotiating and documenting the sale of any interest in Granisol to a
Prospective Purchaser.

        (iv)

The Company shall provide written status reports to PEDX on a bi-weekly basis
(or such other period as the parties may agree), detailing any contacts,
discussions, etc., with Prospective Purchasers, in such form as PEDX may
require, acting reasonably.

        (v)

If and to the extent that PEDX is able to come to an arrangement with Apricus
pursuant to which PEDX and Apricus will cooperate in the sale of their
respective interests in Granisol, the Company shall coordinate its efforts to
market and sell its interest in Granisol with Apricus.


  (b)

If:

            (i)

during the Term of this Agreement the Company, in good faith, makes an
introduction to someone with high-level decision making authority within a
Prospective Purchaser’s organization, and performs the Services; and

            (ii)

PEDX sells Granisol, or an interest in Granisol, to that Prospective Purchaser
either

            (A)

during the Term of this Agreement,

            (B)

during a period of six (6) months following the expiration or sooner termination
of the Term (the “Tail Period”), or

            (C)

pursuant to a written agreement with the Prospective Purchaser for the sale of
Granisol entered into during the Term or the Tail Period,


 

then such sale shall be considered to be a “Qualifying Transaction” the Company
shall be eligible to receive the Fee, as defined in Section 2 of this Agreement,
below.

        (c)

the Company acknowledges and agrees that PEDX shall be under no obligation to
enter into any contract or other business relationship with any Prospective
Purchaser and the decision to enter into any such contract or other business
relationship and the terms thereof, shall be at the sole discretion of PEDX.


2.

Compensation

      (a)

Upon completion of a Qualifying Transaction, PEDX shall pay to the Company a fee
(the “Fee”) in an amount equal to twenty percent (20%) of the net proceeds
received by PEDX at closing (the “Proceeds”). The Fee shall be paid to the
Company by PEDX within ten (10) days after receipt by PEDX. If any of the
Proceeds are subject to a “holdback” or “clawback” or similar withholding or
obligation to repay, the Fee shall be prorated and paid accordingly. If the
Proceeds are received in any form other than cash, the Fee shall be paid in kind
(by way of example, if the Proceeds consist of shares in the capital of the
purchaser, the Fee shall consist of shares in the capital of the purchaser).


--------------------------------------------------------------------------------

- 3 -

  (b)

Any costs, such as legal, accounting or similar expenses, that are directly
attributable to the sale of Granisol, shall be borne by PEDX. The Company shall
not incur any such expenses for the account of PEDX without the prior written
approval of PEDX.


3.

Confidentiality

        (a)

The Company acknowledges that its President is an executive officer and a
director of PEDX and that it is already in possession of, and will during the
Term continue to come into possession of, Confidential Information (as
hereinafter defined). For the purposes of this Agreement, Confidential
Information” means information, whether or not originated by the Company that
relates to the business or affairs of PEDX, its affiliates, clients or suppliers
and is confidential or proprietary to, about or created by PEDX, its affiliates,
clients, or suppliers. Confidential Information includes, but is not limited to,
the following types of confidential information and other proprietary
information of a similar nature (whether or not reduced to writing or designated
or marked as confidential):

        (i)

PEDX’s assets, as well as information relating to strategies, research,
communications, business plans, and financial data of PEDX and any information
of PEDX which is not readily publicly available;

        (ii)

work product resulting from or related to work or projects performed for or to
be performed for PEDX or its affiliates, including but not limited to, the
methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

        (iii)

any intellectual property contributed to PEDX, and any other technical and
business information of PEDX, its subsidiaries and affiliates which is of a
confidential, trade secret and/or proprietary character;

        (iv)

internal PEDX personnel and financial information, supplier names and other
supplier information, purchasing and internal cost information, internal
services and operational manuals, and the manner and method of conducting the
business of PEDX;

        (v)

marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of PEDX that have been or are being discussed; and

        (vi)

all information that becomes known to the Company as a result of this Agreement
or the services performed hereunder that the Company, acting reasonably,
believes is confidential information or that PEDX takes measures to protect.

Confidential Information does not include:

--------------------------------------------------------------------------------

- 4 -

  (i)

the general skills and experience gained by the Company during the Company’s
provision of the Services to PEDX that the Company could reasonably have been
expected to acquire in similar retainers or engagements with other companies;

        (ii)

information publicly known without breach of this Agreement or similar
agreements; or

        (iii)

information, the disclosure of which by the Company is required to be made by
any law, regulation or governmental authority or legal process of discovery (to
the extent of the requirement), provided that before disclosure is made, notice
of the requirement is provided to PEDX, and to the extent reasonably possible in
the circumstances, PEDX is afforded an opportunity to dispute the requirement.


  (b)

All Confidential Information, whether it is developed by the Company during the
Term or by others employed or engaged by or associated with PEDX or its
affiliates, is the exclusive and confidential property of PEDX or its
affiliates, as the case may be, and will at all times be regarded, treated and
protected as such, as provided in this Agreement.

        (c)

At all times during and subsequent to the Company’s retainer with PEDX, the
Company will not disclose Confidential Information to any person other than as
necessary in carrying out the Services, or as may be required by applicable law
or legal process of discovery, without first obtaining the written consent of
PEDX, and the Company will take all reasonable precautions to prevent
inadvertent disclosure of any Confidential Information disclosed by PEDX to it.
This prohibition includes, but is not limited to, disclosing or confirming the
fact that any similarity exists between the Confidential Information and any
other information.

        (d)

At all times during and subsequent to the Company’s retainer with PEDX, the
Company will not use, copy, transfer or destroy any Confidential Information
other than as necessary in carrying out the Services, or as may be required by
applicable law or process of discovery, without first obtaining the written
consent of PEDX and the Company will take all reasonable precautions to prevent
inadvertent use, copying, transfer or destruction of any Confidential
Information disclosed by PEDX to the Company.

        (e)

Within ten (10) business days after the expiration or earlier termination of
this Agreement for any reason, the Company will promptly deliver to PEDX all
property of or belonging to or administered by PEDX in the Company’s custody,
including without limitation all Confidential Information that is embodied in
any form, whether in hard copy or on electronic media.

        (f)

The provisions of this Section 3 shall survive the expiration or earlier
termination of this Agreement.


4.

Term

      (a)

The parties hereto agree the term (the “Term”) of this Agreement shall commence
upon the Effective Date and expire on the first anniversary of the Effective
Date, unless otherwise terminated in accordance herewith.

      (b)

Either party may terminate this Agreement by written notice to the other party.


--------------------------------------------------------------------------------

- 5 -

  (c)

The provisions of Section 2 and 3 of this Agreement shall survive the
termination of this Agreement.


5.

Entire Agreement

     

Assignment; Successors and Assigns:

      (a)

This Agreement contains the entire agreement between the parties hereto and
cannot be changed, modified or amended unless such change, modification or
amendment is in writing and executed by the parties hereto.

      (b)

This Agreement may not be assigned by the Company. PEDX may assign this
Agreement but only in connection with an internal reorganization of PEDX in
which it transfers the Granisol asset to a subsidiary of PEDX and, in such
event, it shall only be permitted to this Agreement to that subsidiary.

      (c)

The benefits of, and obligations under, this Agreement shall inure to, and be
binding upon, the parties hereto and their respective successors and permitted
assigns.

      6.

Governing Law

     

This Agreement shall be construed under and in accordance with, and be governed
for all purposes by, the laws of the State of Nevada (without regard to the
conflicts of law principles thereof).

      7.

Miscellaneous

      (a)

This Agreement constitutes the entire agreement between the parties with respect
to its subject matter, and supersedes any prior understandings and agreements
between the parties with respect to its subject matter. Further, there is no
agreement, commitment arrangement or understanding between the parties pursuant
to which the Company will act as advisor or agent of PEDX. There are no
representations, warranties, forms conditions, undertakings or collateral
agreements, express implied or statutory between the parties other than as
expressly set forth in this Agreement. Any provision of this agreement which is
prohibited or unenforceable in any jurisdiction shall as to such jurisdiction be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
unenforceability of such provisions in any other jurisdiction.

      (b)

The Company is an independent contractor. The Company shall be responsible for,
and shall keep PEDX indemnified and held harmless from and against, any and all
claims, demands, suits, actions or proceedings of any nature asserted against
PEDX, or for which PEDX may become liable, that arise out of the provision of
the Services by the Company.

      (c)

The Company shall be responsible for ensuring compliance with all applicable
laws and regulatory requirements in respect of its activities relating to this
Agreement.

      (d)

Any notice, request, instruction or other document to be given hereunder by
either party hereto to the other shall be in writing, and delivered personally
or by overnight courier.


--------------------------------------------------------------------------------

- 6 -

  (e)

The headings of sections in this Agreement are for reference only and shall not
limit or control the meaning thereof.

        (f)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute a
single agreement. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first set forth above.

IN WITNESS WHEREOF, the parties have set their hands and seals as of the day and
year first above written.

PEDIATRX INC.   PHYS PHARMA LLC           Per:   Per:             /s/ Joseph
Carusone     /s/ Dr. Cameron Durrant   Signature     Signature            
Joseph Carusone     Dr. Cameron Durrant   Name     Name             Director    
Owner   Title     Title


--------------------------------------------------------------------------------